455 F.2d 520
79 L.R.R.M. (BNA) 2704, 67 Lab.Cas.  P 12,470
ZENITH PLASTICS COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 71-1625.
United States Court of Appeals,Sixth Circuit.
Feb. 10, 1972.

F. N. Acker, Cleveland, Ohio, for petitioner on brief.
Jane Pasachoff, N.L.R.B., Washington, D. C., Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Eugene Granof, Atty., N.L.R.B., Washington, D. C., on brief, for respondent.


1
Before PHILLIPS, Chief Judge, PECK, Circuit Judge, and KEITH, District Judge.*

ORDER.

2
This case is before the court upon a petition to review and set aside the order of the National Labor Relations Board, published at 190 N.L.R.B. No. 138.  The Board has filed a cross application for enforcement of its order.  Reference is made to the published decision of the Board for a recitation of the relevant facts.


3
Upon consideration, the court finds that the decision of the Board is supported by substantial evidence on the record considered as a whole.


4
Accordingly, it is ordered that the decision of the Board be enforced.



*
 Honorable Damon J. Keith, Judge, United States District Court for the Eastern District of Michigan, sitting by designation